Exhibit 10.17 Execution Version AMENDED & RESTATED JUNIOR SUBORDINATED INDENTURE between BIMINI MORTGAGE MANAGEMENT, INC. and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Trustee Dated as of September 26, 2005 5093320 04310929 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section 1.1. Definitions 1 Section 1.2. Compliance Certificate and Opinions 9 Section 1.3. Forms of Documents Delivered to Trustee 10 Section 1.4. Acts of Holders 10 Section 1.5. Notices, Etc. to Trustee and Company 12 Section 1.6. Notice to Holders; Waiver 12 Section 1.7. Effect of Headings and Table of Contents 13 Section 1.8. Successors and Assigns 13 Section 1.9. Separability Clause 13 Section 1.9. Benefits of Indenture 13 Section 1.11. Governing Law 13 Section 1.12. Submission to Jurisdiction 14 Section 1.13. Non-Business Days 14 ARTICLE II SECURITY FORMS 14 Section 2.1. Form of Security 14 Section 2.2. Restricted Legend 18 Section 2.3. Form of Trustee’s Certificate of Authentication 20 Section 2.4. Temporary Securities 20 Section 2.5. Definitive Securities 21 ARTICLE III THE SECURITIES 21 Section 3.1. Payment of Principal and Interest 21 Section 3.2. Denominations 23 Section 3.3. Execution, Authentication, Delivery and Dating 23 Section 3.4. Global Securities 24 Section 3.5. Registration, Transfer and Exchange Generally 26 Section 3.6. Mutilated, Destroyed, Lost and Stolen Securities 27 Section 3.7. Persons Deemed Owners 28 Section 3.8. Cancellation 28 Section 3.9. Reserved 29 5093320 04310929 TABLE OF CONTENTS (continued) Page Section 3.10. Section 3.11. Reserved Agreed Tax Treatment 29 29 Section 3.12. CUSIP Numbers 29 ARTICLE IV SATISFACTION AND DISCHARGE 29 Section 4.1. Satisfaction and Discharge of Indenture 29 Section 4.2. Application of Trust Money 30 ARTICLE V REMEDIES 31 Section 5.1. Events of Default 31 Section 5.2. Acceleration of Maturity; Rescission and Annulment 32 Section 5.3. Collection of Indebtedness and Suits for Enforcement by Trustee. 33 Section 5.4. Trustee May File Proofs of Claim 33 Section 5.5. Trustee May Enforce Claim Without Possession of Securities 34 Section 5.6. Application of Money Collected 34 Section 5.7. Limitation on Suits 34 Section 5.8. Unconditional Right of Holders to Receive Principal, Premium, if any, and Interest; Direct Action by Holders of Preferred Securities 35 Section 5.9. Restoration of Rights and Remedies 35 Section 5.10. Rights and Remedies Cumulative 35 Section 5.11. Delay or Omission Not Waiver 36 Section 5.12. Control by Holders 36 Section 5.13. Waiver of Past Defaults 36 Section 5.14. Undertaking for Costs 37 Section 5.15. Waiver of Usury, Stay or Extension Laws 37 ARTICLE VI THE TRUSTEE 37 Section 6.1. Corporate Trustee Required 37 Section 6.2. Certain Duties and Responsibilities 38 Section 6.3. Notice of Defaults 39 Section 6.4. Certain Rights of Trustee 40 Section 6.5. May Hold Securities 42 Section 6.6. Compensation; Reimbursement; Indemnity 42 5093320 04310929 TABLE OF CONTENTS (continued) Page Section 6.7. Section 6.8. Resignation and Removal; Appointment of Successor Acceptance of Appointment by Successor 43 43 Section 6.9. Merger, Conversion, Consolidation or Succession to Business 44 Section 6.10. Not Responsible for Recitals or Issuance of Securities 44 Section 6.11. Appointment of Authenticating Agent 44 ARTICLE VII HOLDER’S LISTS AND REPORTS BY COMPANY 46 Section 7.1. Company to Furnish Trustee Names and Addresses of Holders 46 Section 7.2. Preservation of Information, Communications to Holders 46 Section 7.3. Reports by Company 46 ARTICLE VIII CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE 47 Section 8.1. Company May Consolidate, Etc., Only on Certain Terms 47 Section 8.2. Successor Company Substituted 48 ARTICLE IX SUPPLEMENTAL INDENTURES 49 Section 9.1. Supplemental Indentures without Consent of Holders 49 Section 9.2. Supplemental Indentures with Consent of Holders 49 Section 9.3. Execution of Supplemental Indentures 50 Section 9.4. Effect of Supplemental Indentures 50 Section 9.5. Reference in Securities to Supplemental Indentures 51 ARTICLE X COVENANTS 51 Section 10.1. Payment of Principal, Premium, if any, and Interest 51 Section 10.2. Money for Security Payments to be Held in Trust 51 Section 10.3. Statement as to Compliance 52 Section 10.4. Calculation Agent 52 Section 10.5. Additional Tax Sums 53 Section 10.6. Additional Covenants 53 Section 10.7. Waiver of Covenants 54 Section 10.8. Treatment of Securities 55 ARTICLE XI REDEMPTION OF SECURITIES 55 Section 11.1. Optional Redemption 55 Section 11.2. Special Event Redemption 55 Section 11.3. Election to Redeem; Notice to Trustee 55 5093320 04310929 TABLE OF CONTENTS (continued) Page Section 11.4. Section 11.5. Notice of Redemption Selection of Securities to be Redeemed 56 56 Section 11.6. Deposit of Redemption Price 57 Section 11.7. Payment of Securities Called for Redemption 57 ARTICLE XII SUBORDINATION OF SECURITIES 58 Section 12.1. Securities Subordinate to Senior Debt 58 Section 12.2. No Payment When Senior Debt in Default; Payment Over of Proceeds Upon Dissolution, Etc. 58 Section 12.3. Payment Permitted If No Default 59 Section 12.4. Subrogation to Rights of Holders of Senior Debt 60 Section 12.5. Provisions Solely to Define Relative Rights 60 Section 12.6. Trustee to Effectuate Subordination 60 Section 12.7. No Waiver of Subordination Provisions 61 Section 12.8. Notice to Trustee 61 Section 12.9. Reliance on Judicial Order or Certificate of Liquidating Agent 62 Section 12.10. Trustee Not Fiduciary for Holders of Senior Debt 62 Section 12.11. Rights of Trustee as Holder of Senior Debt; Preservation of Trustee’s Rights 62 Section 12.12. Article Applicable to Paying Agents 62 SCHEDULES Schedule A–Determination of LIBOR Exhibit A–Form of Officer’s Financial Certificate 5093320 04310929 This Amended & Restated Junior Subordinated Indenture (as amended and restated, the “Indenture”), dated as of September 26, 2005, between Bimini Mortgage Management, Inc., a Maryland corporation (the “Company”), and JPMorgan Chase Bank, National Association,a national banking association, as Trustee (in such capacity, the “Trustee”). Recitals of the Company Whereas, the Company and the Trustee previously entered into an Indenture, dated as of May 17, 2005, in order to provide for the issuance of its unsecured junior subordinated interest notes (the “Securities”) issued to evidence loans made to the Company of the proceeds from the issuance by BiminiCapital Trust I, a Delaware statutory trust (the “Trust”), of undivided preferred beneficial interests in the assets of the Trust (the “Preferred Securities”) and undivided common beneficial interests in the assets of the Trust (the “Common Securities”and, collectively with the Preferred Securities, the “Trust Securities”), and to provide the terms and conditions upon which the Securities are to be authenticated, issued and delivered; Whereas, all things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done; and Whereas, the Company has duly authorized the execution and delivery of this Amended and Restated Indenture to provide for two separate series of the Securities (“Series A Securities” and “Series B Securities”), the only difference between each such Series being the difference in certain dates related to the Trust Securities, including, but not limited to, the Interest Payment Dates, the Expiration Dates, the Fixed Rate Periods and the Stated Maturity dates. Now, therefore, this Indenture Witnesseth: For and in consideration of the premises herein set forth, the receipt and sufficiency of which is hereby acknowledged, it is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders of the Securities, as follows: ARTICLE I Definitions and Other Provisions of General Application SECTION 1.1.Definitions. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (a)the terms defined in this Article I have the meanings assigned to them in this Article I; (b)the words “include”, “includes” and “including” shall be deemed to be followed by the phrase “without limitation”; (c)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with GAAP; 5093320 04310929 (d)unless the context otherwise requires, any reference to an “Article” or a “Section” refers to an Article or a Section, as the case may be, of this Indenture; (e)the words “hereby”, “herein”, “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision; (f)a reference to the singular includes the plural and vice versa; and (g)the masculine, feminine or neuter genders used herein shall include the masculine, feminine and neuter genders. “Act”when used with respect to any Holder, has the meaning specified in Section “Administrative Trustee” means, with respect to the Trust, each Person identified as an “Administrative Trustee” in the Trust Agreement, solely in its capacity as Administrative Trustee of the Trust under the Trust Agreement and not in its individual capacity, or its successor in interest in such capacity, or any successor Administrative Trustee appointed as therein provided. “Additional Interest”means the interest, if any, that shall accrue on any amounts payable on the Securities, the payment of which has not been made on the applicable Interest Payment Date and which shall accrue at the rate per annum specified or determined as specified in such Security, in each case to the extent legally enforceable. “Additional Tax Sums”has the meaning specified in Section “Additional Taxes”means taxes, duties or other governmental charges imposed on the Trust as a result of a Tax Event (which, for the sake of clarity, does not include amounts required to be deducted or withheld by the Trust from payments made by the Trust to or for the benefit of the Holder of, or any Person that acquires a beneficial interest in, the Securities). “Affiliate”of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control,” when used with respect to any specified Person, means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Applicable Depositary Procedures” means, with respect to any transfer or transaction involving a Global Security or beneficial interest therein, the rules and procedures of the Depositary for such Security, in each case to the extent applicable to such transaction and as in effect from time to time. “Authenticating Agent” means any Person authorized by the Trustee pursuant to Section 6.11 to act on behalf of the Trustee to authenticate the Securities. “Board of Directors”means the board of directors of the Company or any duly authorized committee of that board. 5093320 04310929 “Board Resolution”means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification. “Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day on which banking institutions in the City of New York are authorized or required by law or executive order to remain closed or (iii) a day on which the Corporate Trust Office of the Trustee is closed for business. “Calculation Agent” has the meaning specified in Section “Common Securities”has the meaning specified in the first recital of this Indenture. “Common Stock”means the common stock, par value $0.01 per share, of the Company. “Company”means the Person named as the “Company” in the first paragraph of this Indenture until a successor corporation shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor corporation. “Company Request”and “Company Order”mean, respectively, the written request or order signed in the name of the Company by its Chairman of the Board of Directors, its Vice Chairman of the Board of Directors, its Chief Executive Officer, President or a Vice President, and by its Chief Financial Officer, its Treasurer, an Assistant Treasurer, its Secretary or an Assistant Secretary, and delivered to the Trustee. “Corporate Trust Office”means the principal office of the Trustee at which at any particular time its corporate trust business shall be administered, which office at the date of this Indenture is located at 600 Travis, 50th Floor, Houston, Texas 77019 Attn: Worldwide Securities Services— BiminiCapital Trust I. “Debt” means, with respect to any Person, whether recourse is to all or a portion of the assets of such Person, whether currently existing or hereafter incurred and whether or not contingent and without duplication, (i) every obligation of such Person for money borrowed; (ii) every obligation of such Person evidenced by bonds, debentures, notes or other similar instruments, including obligations incurred in connection with the acquisition of property, assets or businesses; (iii) every reimbursement obligation of such Person with respect to letters of credit, bankers’ acceptances or similar facilities issued for the account of such Person; (iv) every obligation of such Person issued or assumed as the deferred purchase price of property or services (but excluding trade accounts payable or other accrued liabilities arising in the ordinary course of business); (v) every capital lease obligation of such Person; (vi) all indebtedness of such Person, whether incurred on or prior to the date of this Indenture or thereafter incurred, for claims in respect of derivative products, including interest rate, foreign exchange rate and commodity forward contracts, options and swaps and similar arrangements; (vii) every obligation of the type referred to in clauses (i) through (vi) of another Person and all dividends of another Person the payment of which, in either case, such Person has guaranteed or is responsible or liable for, directly or indirectly, as obligor or otherwise; and (viii) any renewals, extensions, refundings, amendments or modifications of any obligation of the type referred to in clauses (i) through (vii). 5093320 04310929 “Defaulted Interest” has the meaning specified in Section “Delaware Trustee” means, with respect to the Trust, the Person identified as the “Delaware Trustee” in the Trust Agreement, solely in its capacity as Delaware Trustee of the Trust under the Trust Agreement and not in its individual capacity, or its successor in interest in such capacity, or any successor Delaware Trustee appointed as therein provided. “Depositary”means an organization registered as a clearing agency under the Exchange Act that is designated as Depositary by the Company or any successor thereto.DTC will be the initial Depositary. “Depositary Participant” means a broker, dealer, bank, other financial institution or other Person for whom from time to time a Depositary effects book-entry transfers and pledges of securities deposited with the Depositary. “Distributions” means amounts payable in respect of the Trust Securities as provided in the Trust Agreement and referred to therein as “Distributions.” “Dollar” or“$”means the currency of the United States of America that, as at the time of payment, is legal tender for the payment of public and private debts. “DTC” means The Depository Trust Company, a New York corporation, or any successor thereto. “Event of Default”has the meaning specified in Section “Exchange Act” means the Securities Exchange Act of 1934 or any statute successor thereto, in each case as amended from time to time. “Expiration Date” has the meaning specified in Section “Fixed Rate Period” shall have the meaning in the form of Security set forth in Section “GAAP” means United States generally accepted accounting principles, consistently applied, from time to time in effect. “Global Security”means a Security that evidences all or part of the Securities, the ownership and transfers of which shall be made through book entries by a Depositary. “Government Obligation”means (a) any security that is (i) a direct obligation of the United States of America of which the full faith and credit of the United States of America is pledged or (ii) an obligation of a Person controlled or supervised by and acting as an agency or instrumentality of the United States of America or the payment of which is unconditionally guaranteed as a full faith and credit obligation by the United States of America, which, in either case (i) or (ii), is not callable or redeemable at the option of the issuer thereof, and (b) any depositary receipt issued by a bank (as defined in Section 3(a)(2) of the Securities Act) as custodian with respect to any Government Obligation that is specified in clause (a) above and held by such bank for the account of the holder of such depositary receipt, or with respect to any 5093320 04310929 specific payment of principal of or interest on any Government Obligation that is so specified and held, provided, that (except as required by law) such custodian is not authorized to make any deduction from the amount payable to the holder of such depositary receipt from any amount received by the custodian in respect of the Government Obligation or the specific payment of principal or interest evidenced by such depositary receipt. “Holder”means a Person in whose name a Security is registered in the Securities Register. “Indenture”means this instrument as originally executed or as it may from time to time be amended or supplemented by one or more amendments or indentures supplemental hereto entered into pursuant to the applicable provisions hereof. “Interest Payment Date(s)”means the Series A Interest Payment Dates and the Series B Interest Payment Dates, as applicable. “Interest Payment Period”meanswith respect to any Interest Payment Date,the period commencing on the immediately preceding Interest Payment Date(or, in the case of the Interest PaymentPeriod relating to the first Interest Payment Date,commencing on the Closing Date)and ending on the day immediately precedingsuch Interest Payment Date; provided, that, with respect to Series B Notes,for the Interest PaymentDateinOctober 2005, the Interest Payment Period shall commence June 30, 2005. “Investment Company Act” means the Investment Company Act of 1940 or any successor statute thereto, in each case as amended from time to time. “Investment Company Event” means the receipt by the Company of an Opinion of Counsel experienced in such matters to the effect that, as a result of the occurrence of a change in law or regulation (including any announced prospective change) or a written change in interpretation or application of law or regulation by any legislative body, court, governmental agency or regulatory authority, there is more than an insubstantial risk that the Trust is or, within ninety (90) days of the date of such opinion will be, considered an “investment company” that is required to be registered under the Investment Company Act, which change or prospective change becomes effective or would become effective, as the case may be, on or after the date of the issuance of the Securities. “LIBOR” has the meaning specified in Schedule A. “LIBOR Business Day” has the meaning specified in Schedule A. “LIBOR Determination Date” has the meaning specified in Schedule A. “Liquidation Amount” has the meaning specified in the Trust Agreement. “Maturity,”when used with respect to any Security, means the date on which the principal of such Security or any installment of principal becomes due and payable as therein or herein provided, whether at the Stated Maturity or by declaration of acceleration, call for redemption or otherwise. 5093320 04310929 “Notice of Default”means a written notice of the kind specified in Section 5.1(c). “Officers’ Certificate”means a certificate signed by the Chairman of the Board, a Vice Chairman of the Board, the Chief Executive Officer, the President or a Vice President, and by the Chief Financial Officer, the Treasurer, an Assistant Treasurer, the Secretary or an Assistant Secretary, of the Company and delivered to the Trustee. “Opinion of Counsel”means a written opinion of counsel, who may be counsel for or an employee of the Company or any
